Exhibit 10.1
     
 
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

OF
CALAMOS HOLDINGS LLC
Effective as of February ___, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
DEFINITIONS
 
       
SECTION 1.01. Definitions
    1  
ARTICLE II
FORMATION, TERM, PURPOSE AND POWERS
 
       
SECTION 2.01. Formation
    7  
SECTION 2.02. Name
    7  
SECTION 2.03. Term
    7  
SECTION 2.04. Offices
    7  
SECTION 2.05. Agent for Service of Process
    7  
SECTION 2.06. Business Purpose
    7  
SECTION 2.07. Powers of the Company
    8  
SECTION 2.08. Maintenance of Separate Existence
    8  
SECTION 2.09. No Personal Liability
    8  
SECTION 2.10. Admission of New Members
    8  
SECTION 2.11. Withdrawal
    8  
SECTION 2.12. Waiver of Fiduciary Duties
    8  
ARTICLE III
MANAGEMENT
 
       
SECTION 3.01. Manager
    9  
SECTION 3.02. Compensation
    10  
SECTION 3.03. Reimbursements
    10  
SECTION 3.04. Authority of Members
    10  
SECTION 3.05. Voting Power
    10  
SECTION 3.06. Action by Written Consent
    10  
ARTICLE IV
OFFICERS
 
       
SECTION 4.01. Officers
    10  
SECTION 4.02. Management Policies
    11  
ARTICLE V
DISTRIBUTIONS
 
       
SECTION 5.01. Distributions
    11  
SECTION 5.02. Liquidation Distribution
    12  
SECTION 5.03. Withholding
    12  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 5.04. Limitations on Distribution
    12  
ARTICLE VI
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS; TAX MATTERS
 
       
SECTION 6.01. Initial Capital Contributions
    12  
SECTION 6.02. Additional Capital Contributions
    12  
SECTION 6.03. Ownership Interests
    12  
SECTION 6.04. Members’ Capital Accounts
    13  
SECTION 6.05. Allocations of Net Profits and Net Losses
    14  
SECTION 6.06. Special Allocations
    14  
SECTION 6.07. Tax Allocations
    15  
SECTION 6.08. Tax Decisions
    16  
SECTION 6.09. Curative Allocations
    16  
ARTICLE VII
BOOKS AND RECORDS; REPORTS
 
       
SECTION 7.01. Books and Records
    16  
ARTICLE VIII
CERTIFICATES; OWNERSHIP INTERESTS; RESTRICTIONS ON TRANSFER
 
       
SECTION 8.01. Certificates
    17  
SECTION 8.02. Legend
    17  
SECTION 8.03. Lost or Destroyed Certificates
    18  
SECTION 8.04. Reserved
    18  
SECTION 8.05. Incentive Plans
    18  
SECTION 8.06. Reserved
    18  
SECTION 8.07. Registered Members
    18  
SECTION 8.08. Restrictions on Transfer
    19  
SECTION 8.09. Permitted Transfers
    19  
SECTION 8.10. Transfers to Persons other than CFP Permitted Transferees
    19  
ARTICLE IX
DISSOLUTION, LIQUIDATION AND TERMINATION
 
       
SECTION 9.01. No Dissolution
    20  
SECTION 9.02. Events Causing Dissolution
    20  
SECTION 9.03. Distribution upon Dissolution
    20  
SECTION 9.04. Time for Liquidation
    21  
SECTION 9.05. Termination
    21  
SECTION 9.06. Claims of the Members
    21  

ii



--------------------------------------------------------------------------------



 



              Page
ARTICLE X
LIABILITY AND INDEMNIFICATION
 
       
SECTION 10.01. Liability of Members
    21  
SECTION 10.02. Indemnification by the Company
    21  
ARTICLE XI
MISCELLANEOUS
 
       
SECTION 11.01. Severability
    23  
SECTION 11.02. Notices
    23  
SECTION 11.03. Cumulative Remedies
    24  
SECTION 11.04. Binding Effect
    24  
SECTION 11.05. Interpretation
    24  
SECTION 11.06. Counterparts
    24  
SECTION 11.07. Further Assurances
    24  
SECTION 11.08. Entire Agreement
    24  
SECTION 11.09. Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL
    24  
SECTION 11.10. Specific Performance
    25  
SECTION 11.11. Expenses
    25  
SECTION 11.12. Amendments and Waivers
    25  
SECTION 11.13. No Third Party Beneficiaries
    25  
SECTION 11.14. Headings
    25  
SECTION 11.15. Construction
    26  

Schedule I Members; Ownership Interests; Capital Accounts

iii



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CALAMOS HOLDINGS LLC
          This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
(the “Agreement”) of Calamos Holdings LLC, a Delaware limited liability company
(the “Company”), is made and entered into, effective as of February ___, 2009,
by and among Calamos Family Partners, Inc., a Delaware corporation (f/k/a
Calamos Holdings Inc., “CFP”), John P. Calamos, Sr. and Calamos Asset
Management, Inc., a Delaware corporation (“CAM”).
W I T N E S S E T H:
          WHEREAS, the Company was formed as a limited liability company
pursuant to the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101, et seq., as it may be amended from time to time (the “Act”), by
the filing of a Certificate of Formation (the “Certificate of Formation”) with
the Office of the Secretary of State of the State of Delaware on October 6,
2004; and
          WHEREAS, the parties hereto desire to amend and restate the Second
Amended and Restated Limited Liability Company Agreement, dated as of
November 2, 2004 entered into by CAM, CFP and John P. Calamos, Sr. (the “Amended
Agreement”).
          NOW, THEREFORE, in consideration of the agreements and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree as
follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Definitions. Capitalized terms used herein without
definition have the following meanings (such meanings being equally applicable
to both the singular and plural form of the terms defined):
     “Act” has the meaning set forth in the recitals of this Agreement.
     “Adjusted Capital Account Deficit” means, with respect to each Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
     (i) Credit to such Capital Account any amounts which such Member is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to the penultimate sentences of each of
Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and

 



--------------------------------------------------------------------------------



 



     (ii) Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of
the Regulations.
     “Affiliate” means, with respect to a specified Person, any other Person
that directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.
     “Agreement” has the meaning set forth in the preamble of this Agreement.
     “Asset Value” means, with respect to any asset, the asset’s adjusted tax
basis for federal income tax purposes, except as follows: (i) the initial Asset
Value of any asset contributed by a Member to the Company shall be the gross
fair market value of such asset, as agreed by the contributing Member and the
Manager; (ii) the Asset Values of all assets of the Company shall be adjusted to
equal their respective gross fair market values, as determined by the Manager,
as of the following times: (A) the acquisition of additional Ownership Interest
in the Company by any new or existing Member in exchange for more than a de
minimis Capital Contribution, (B) the distribution by the Company to a Member of
more than a de minimis amount of Company property as consideration for a
Ownership Interest in the Company, and (C) the liquidation of the Company within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that
an adjustment pursuant to clause (A) or (B) shall be made only if the Manager
reasonably determines that such an adjustment is necessary or appropriate to
reflect the relative economic interests of the Members in the Company; (iii) the
Asset Value of any Company property distributed to any Member shall be adjusted
to equal its fair market value on the date of distribution, as agreed by the
distributee Member and the Manager; and (iv) the Asset Value of each asset shall
be increased (or decreased) to reflect any adjustments to the adjusted tax basis
of such asset pursuant to Code Sections 734(b) or 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m). If the Asset Value of an
asset has been determined or adjusted pursuant to the preceding clause (i),
(ii), or (iv), such Asset Value shall thereafter be adjusted by the Depreciation
taken into account with respect to such asset for purposes of computing Net
Profits and Net Losses hereunder.
     “Bankruptcy” of a Member shall be deemed to occur for purposes of this
Agreement if:
     (i) an involuntary petition under any bankruptcy or insolvency Law or under
the reorganization provisions of any such Law is filed with respect to such
Member or a receiver of or for the property of such Member is appointed without
acquiescence of such Member, which petition or appointment remains undischarged
or unstayed for an aggregate period of ninety (90) days (whether or not
consecutive); or

2



--------------------------------------------------------------------------------



 



     (ii) a voluntary petition under any bankruptcy or insolvency Law or under
the reorganization provisions of any such Law is filed by such Member, a
voluntary assignment of such Member’s property for the benefit of creditors is
made, or a receiver of or for the property of such Member is appointed by, or
acquiesced in, by such Member.
     “Beneficial Owner” or “Beneficially Own” has the meaning given such term in
Rule 13d-3 (as in effect on the date hereof) under the Exchange Act. For
purposes of this Agreement, a minor for whom Ownership Interests or other
securities are held pursuant to the Uniform Gifts to Minors Act or similar law
shall be considered the Beneficial Owner of such securities.
     “Board of Directors” means the Board of Directors of CAM.
     “Business Day” means any day, except a Saturday, Sunday or other day on
which commercial banking institutions in the State of New York are authorized or
directed by Law or executive order to close.
     “By-laws” means the Second Amended and Restated By-laws of CAM.
     “Calamos Family Members” means John P. Calamos, Sr., Nick P. Calamos and
John P. Calamos, Jr. and their respective Family Members.
     “CAM” has the meaning set forth in the preamble of this Agreement.
     “Capital Account” means the separate capital account maintained for each
Member in accordance with Section 6.04 hereof.
     “Capital Contribution” means, with respect to any Member, the aggregate
amount of money contributed to the Company and the Asset Value of any property
(other than money) contributed to the Company pursuant to Article VI.
     “Certificate of Formation” has the meaning set forth in the recitals of
this Agreement.
     “CFP” has the meaning set forth in the preamble of this Agreement.
     “CFP Permitted Transferee” means (i) any Calamos Family Member, (ii) any
entity Controlled by one or more Calamos Family Members, (iii) any trustee of a
trust (or such trust) for the primary benefit of (or any entity similar to a
trust the beneficial interests in which shall be primarily held by) one or more
Calamos Family Members, (iv) the executor or administrator of the estate of any
deceased Calamos Family Member, (v) the guardian or conservator of the estate of
any disabled Calamos Family Member or (vi) the trustee of the estate of any
bankrupt or insolvent Calamos Family Member.
     “Class A Common Stock” means Class A common stock of CAM.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any corresponding federal tax statute enacted after the date of this
Agreement. The reference to a specific section of the Code refers not only to
such specific section but also

3



--------------------------------------------------------------------------------



 



to any corresponding provision of any federal tax statute enacted after the date
of this Agreement, as such specific section or corresponding provision is in
effect on the date of application of the provisions of this Agreement containing
such reference.
     “Company” has the meaning set forth in the preamble of this Agreement.
     “Contingencies” has the meaning set forth in Section 9.03(b) of this
Agreement.
     “Control” (including the terms “Controlled by” and “under common Control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
     “Credit Amount” has the meaning set forth in Section 5.01(b)(ii) of this
Agreement.
     “Depreciation” means, for each Fiscal Year or other period, an amount equal
to the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Fiscal Year or
other period; provided, however, that if the Asset Value of an asset differs
from its adjusted basis for federal income tax purposes at the beginning of such
Fiscal Year or other period, Depreciation shall be an amount that bears the same
ratio to such beginning Asset Value as the federal income tax depreciation,
amortization or other cost recovery deduction with respect to such asset for
such Fiscal Year or other period bears to such beginning adjusted tax basis; and
provided further that, if the federal income tax depreciation, amortization or
other cost recovery deduction for such Fiscal Year or other period is zero,
Depreciation shall be determined with reference to such beginning Asset Value
using any reasonable method selected by the Manager.
     “Dissolution Event” has the meaning set forth in Section 9.02 of this
Agreement.
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
     “Family Member” means, as applied to any individual, such individual’s
parents, siblings, spouse and descendants (whether natural or legally adopted)
and the spouses of such descendents.
     “Final Tax Amount” has the meaning set forth in Section 5.01(b)(ii) of this
Agreement.
     “Fiscal Year” means (i) the period commencing upon the formation of the
Company and ending on December 31, 2004, (ii) any subsequent twelve-month period
commencing on January 1 and ending on December 31, or (iii) any portion of the
period described in clause (ii) of this sentence for which the Company is
required to allocate Net Profits, Net Losses and other items of Company income,
gain, loss or deduction pursuant to Article VI hereof.

4



--------------------------------------------------------------------------------



 



     “GAAP” means United States generally accepted accounting principles as in
effect from time to time.
     “Incentive Plan” means the Calamos Asset Management, Inc. Incentive
Compensation Plan or any other incentive plan adopted by CAM in accordance with
the approval procedures set forth in the Second Amended and Restated Certificate
of Incorporation or the By-laws.
     “Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Company or any Member, as the case may be.
     “Liquidation Agent” has the meaning set forth in Section 9.03 of this
Agreement.
     “Manager” means CAM or any successor thereto.
     “Member” means, at any time, CFP, John P. Calamos, Sr. and CAM if, at such
a time, they hold Ownership Interests in the Company and any Person who at such
a time holds Ownership Interests in the Company.
          “Net Profit” and “Net Loss” shall mean, for each Fiscal Year or other
period, an amount equal to the Company’s taxable income or loss, respectively,
for such year or period, determined in accordance with Subchapter K of the Code
(taking into account all items of income, gain, loss, or deduction required to
be stated separately pursuant to Subchapter K of the Code), with the following
adjustments:

  (i)   any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profit or Net Loss pursuant to
this provision shall be added to such taxable income or loss;     (ii)   any
expenditures of the Company described in Subchapter K of the Code relating to
expenditures which are neither deductible nor properly chargeable to capital, or
expenditures not otherwise taken into account in computing Net Profit or Net
Loss pursuant to this provision, shall be subtracted from such taxable income or
loss;     (iii)   in the event assets of the Company are revalued pursuant to
Section 7.8, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such assets;     (iv)   Book Gain or Book Loss
from the sale or other disposition of any asset of the Company shall be taken
into account in lieu of any tax gain or tax loss recognized by the Company by
reason of such sale or other disposition;

5



--------------------------------------------------------------------------------



 



  (v)   in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period,
computed as provided in this Agreement; and     (vi)   any items that are
specially allocated pursuant to Section 6.06 and 6.09 shall not be taken into
account.

     “Nonrecourse Deductions” shall have the meaning set forth in the Code.
     “Officers” has the meaning set forth in Section 4.01 of this Agreement.
     “Operating Companies” has the meaning set forth in Section 2.06 of this
Agreement.
     “Ownership Interest(s)” shall mean, with respect to a Member or a group of
Members, the percentage reflecting the interest of such Member or Members in the
Company in relation to the interest of all Members in the Company, as determined
by using their respective Capital Accounts. The respective Ownership Interests
of the Members are set forth in Schedule I attached hereto and shall be adjusted
from time to time as set forth in this Agreement.
     “Partner Nonrecourse Deduction” shall have the meaning set forth in
Regulation Section 1.704-2(i)(2).
     “Person” means any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, trust, unincorporated or
governmental organization or any agency or political subdivision thereof.
     “Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
     “Regulatory Allocations” has the meaning set forth in Section 6.09 of this
Agreement.
     “Second Amended and Restated Certificate of Incorporation” means the Second
Amended and Restated Certificate of Incorporation of CAM, as filed on February
___, 2009 with the Secretary of State of the State of Delaware pursuant to the
Delaware General Corporation Law.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by thereunder.
     “Tax Advances” has the meaning set forth in Section 5.01(b)(i) of this
Agreement.
     “Tax Amount” has the meaning set forth in Section 5.01(b)(i) of this
Agreement.

6



--------------------------------------------------------------------------------



 



     “Tax Matters Member” has the meaning set forth in Section 6.08 of this
Agreement.
     “Transfer” means, in respect of any Ownership Interest, property or other
asset, any sale, assignment, transfer, distribution or other disposition
thereof, whether voluntarily or by operation of Law.
     “Transferee” means any Person that is a transferee of a Member’s interest
in the Company, or part thereof.
ARTICLE II
FORMATION, TERM, PURPOSE AND POWERS
          SECTION 2.01. Formation. (a) The Company was formed as a limited
liability company under the provisions of the Act by the filing on October 6,
2004 of the Certificate of Formation with the Secretary of State of the State of
Delaware. Each of the Persons listed on Schedule I, by virtue of the execution
of this Agreement, are Members of the Company. The rights and liabilities of the
Members shall be as provided in the Act, except as is otherwise expressly
provided herein.
          (b) Hereafter, the Manager or any officer designated by the Manager,
as an authorized person of the Company within the meaning of the Act, shall
execute, deliver and file, or cause the execution, delivery and filing of, all
certificates (and any amendments and/or restatement thereof or corrections
thereto) required or permitted by the Act to be filed with the Secretary of
State of the State of Delaware.
          SECTION 2.02. Name. The name of the Company shall be, and the business
of the Company shall be conducted under the name of, Calamos Holdings LLC.
          SECTION 2.03. Term. The term of the Company shall commence on the date
of the filing of the Certificate of Formation, and the term shall continue for a
term shall be perpetual, subject to the provisions set forth in Article IX and
applicable Law. The existence of the Company as a separate legal entity shall
continue until cancellation of the Certificate of Formation in the manner
required by the Act.
          SECTION 2.04. Offices. The Company’s principal office shall be located
at 2020 Calamos Court, Naperville, Illinois 60563. The Company may have other
offices at such other places within or without the State of Delaware as the
Manager from time to time may select.
          SECTION 2.05. Agent for Service of Process. The Company’s registered
agent for service of process in the State of Delaware shall be as set forth in
the Certificate of Formation, as the same may be amended by the Manager from
time to time.
          SECTION 2.06. Business Purpose. The principal business purpose of the
Company is to act as a holding company for Calamos Partners LLC, Calamos
Advisors LLC, Calamos Financial Services LLC, Calamos Property Management LLC
and Calamos Wealth

7



--------------------------------------------------------------------------------



 



Management LLC and such other operating companies as may be formed from time to
time (collectively, the “Operating Companies”) and to have full management and
control of the businesses of the Operating Companies, and to engage in any and
all other lawful activities which may be necessary or appropriate to engage,
directly or indirectly through other Persons, in the investment advisory,
securities brokerage or properties management business or any related business.
          SECTION 2.07. Powers of the Company. Subject to the limitations set
forth in this Agreement, the Company will possess and may exercise all of the
powers and privileges granted to it by the Act, by any other Law or this
Agreement, together with all powers incidental thereto, so far as such powers
are necessary or convenient to the conduct, promotion or attainment of the
purpose of the Company set forth in Section 2.06.
          SECTION 2.08. Maintenance of Separate Existence. The Company shall do
all things necessary to maintain its limited liability company existence
separate and apart from each Member and any Affiliate of any Member, including
holding regular meetings of the Members and maintaining its books and records on
a current basis separate from that of any Affiliate of the Company or any other
Person, and shall not commingle the Company’s assets with those of any Affiliate
of the Company or any other Person.
          SECTION 2.09. No Personal Liability. Except as provided by the Act, no
Member shall be personally liable for any obligations of the Company.
          SECTION 2.10. Admission of New Members. The Members of the Company are
listed in Schedule I. Subject to the prior written consent of all Members, a new
Person may be admitted from time to time as a Member; provided, however, that no
Member may block the admission as a Member of any Person to whom Ownership
Interests are transferred in connection with a merger or consolidation of CAM or
the Company, or any transaction having the same effect, approved in accordance
with the By-laws or any CFP Permitted Transferee. Each new Member shall execute
an appropriate supplement to this Agreement pursuant to which the new Member
agrees to be bound by the terms and conditions of the Agreement, as it may be
amended from time to time.
          SECTION 2.11. Withdrawal. No Member shall have the right to
voluntarily withdraw as a Member of the Company other than following the
transfer of all Ownership Interests held by such Member, which transfer shall be
in accordance with Article VIII.
          SECTION 2.12. Waiver of Fiduciary Duties. This Agreement is not
intended to create or impose any fiduciary duty on any of the Members or the
Manager, or their respective Affiliates. Notwithstanding anything to the
contrary contained in this Agreement or otherwise applicable provision of law or
equity, to the maximum extent permitted by the Act, a Member or Manager, and
their respective Affiliates, shall owe no duties (including fiduciary duties) to
the Company or the other Members; provided however that a Member or Manager
shall have the duty to act in accordance with the implied contractual covenant
of good faith and fair dealing. Notwithstanding anything to the contrary
contained in this Agreement or otherwise applicable provision of law or equity,
to the maximum extent permitted by the Act, no Member or Manager, or their
respective Affiliates, shall be liable to the Company or any other Member for
breach of

8



--------------------------------------------------------------------------------



 



this Agreement or any duty (including any fiduciary duty); provided that such
Member or Manager may be liable to the Company or any other Member for any act
or omission that constitutes a bad faith violation of the implied covenant of
good faith and fair dealing.
ARTICLE III
MANAGEMENT
          SECTION 3.01. Manager. (a) The business, property and affairs of the
Company shall be managed under the exclusive direction of the Manager, which may
from time to time by resolution delegate authority to officers or to others to
act on behalf of the Company.
          (b) Without limiting the foregoing provisions of this Section 3.01,
the Manager shall have the general power to manage or cause the management of
the Company within the scope of the business purpose set forth in Section 2.06,
including the following powers which may, subject to any limitations set forth
in this Agreement, be delegated to officers of the Company:
     (i) to have developed and prepared a business plan each year which will set
forth the operating goals and plans for the Company;
     (ii) to execute and deliver or to authorize the execution and delivery of
contracts, deeds, leases, licenses, instruments of transfer and other documents
in the ordinary course of business on behalf of the Company;
     (iii) to employ, retain, consult with and dismiss such personnel as may be
required for accomplishment of the business purpose set forth in Section 2.06;
     (iv) to establish and enforce limits of authority and internal controls
with respect to all personnel and functions;
     (v) to engage attorneys, consultants and accountants for the Company;
     (vi) to develop or cause to be developed accounting procedures for the
maintenance of the Company’s books of account; and
     (vii) to do all such other acts as shall be specifically authorized in this
Agreement or by the Members in writing from time to time.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, including Section 2.06, (i) the transactions and agreements described
in and authorized, adopted, approved and ratified in the Written Consent of the
Members and Manager of the Company, dated as of November 2, 2004, are hereby
confirmed as authorized, adopted, approved and ratified by the Company, the
Members and the Manager, and (ii) such Written Consent shall continue in full
force and effect notwithstanding the adoption of this Agreement and the
amendment and restatement of the Amended Agreement in its entirety.

9



--------------------------------------------------------------------------------



 



          SECTION 3.02. Compensation. The Manager shall not be entitled to
compensation for services rendered to the Company in its capacity as Manager.
          SECTION 3.03. Reimbursements. Except as set forth in this Agreement or
otherwise agreed upon by the Members, the Company shall reimburse the Manager
for any expenses incurred by the Manager.
          SECTION 3.04. Authority of Members. Except as expressly provided
herein, Ownership Interests do not confer any rights upon the Members to
participate in the control and management of the business of the Company
described in this Agreement, which conduct, control and management shall be
vested exclusively in the Manager. Except as otherwise expressly provided
herein, in all matters relating to or arising out of the conduct of the
operation of the Company, the decision of the Manager shall be the decision of
the Company. Except as required by Law, or expressly provided herein or by
separate agreement with the Company, no Member who is not also a Manager (and
acting in such capacity) shall take any part in the control or management of the
operation or business of the Company in its capacity as a Member, nor shall any
Member who is not also a Manager (and acting in such capacity) have any right,
authority or power to act for or on behalf of or bind the Company in his or its
capacity as a Member in any respect or assume any obligation or responsibility
of the Company or of any other Member. Notwithstanding the foregoing, the
Company may employ one or more Members from time to time, and such Members, in
their capacity as employees of the Company, may take part in the control and
management of the business of the Company to the extent such authority and power
to act for or on behalf of the Company has been delegated to them by the
Manager.
          SECTION 3.05. Voting Power. Except as otherwise specifically set forth
herein, Members shall have no voting rights whatsoever.
          SECTION 3.06. Action by Written Consent. Any action required or
permitted to be taken by the Members pursuant to this Agreement shall be taken
if all Members whose consent is required consent thereto in writing.
ARTICLE IV
OFFICERS
          SECTION 4.01. Officers. The officers of the Company (the “Officers”)
shall at all times be identical to the then officers of CAM. Any changes in the
officers of CAM, whether by election, resignation, removal, death or otherwise,
shall automatically and concurrently take effect with respect to the Officers of
the Company. No Officer may resign unless such Officer concurrently resigns as
an officer of CAM. Any resignation by an Officer shall constitute such Officer’s
concurrent resignation as an officer of CAM.

10



--------------------------------------------------------------------------------



 



          SECTION 4.02. Management Policies. The Officers and employees of the
Company shall develop and implement management policies consistent with the
general policies and programs established by the Manager, as approved, in
accordance with the By-laws.
ARTICLE V
DISTRIBUTIONS
          SECTION 5.01. Distributions. (a) The Manager, in its discretion, may
authorize distributions by the Company to the Members pro rata in accordance
with their respective Ownership Interests. 
          (b)(i) Notwithstanding the foregoing, if the Manager reasonably
determines that the Net Profits of the Company for a Fiscal Year will give rise
to net taxable income for the Members (after giving effect to cumulative Net
Losses from prior Fiscal Years available to offset such Net Profits), the
Manager shall cause the Company to distribute available cash for purposes of
allowing the Members to fund their respective income tax liabilities (the “Tax
Advances”). The Tax Advances payable with respect to any Fiscal Year shall be
computed based upon the Manager’s estimate of the net taxable income
attributable to Net Profits of the Company for such Fiscal Year (after giving
effect to cumulative Net Losses from prior Fiscal Years available to offset such
Net Profits), multiplied by the highest combined tax rate (federal, state and
local, taking into account any deductions of state or local taxes against
federal tax liability) applicable to any Member or, in the case of CFP, any of
its shareholders, taking into account the character of the taxable income for
tax purposes (the “Tax Amount”). For purposes of computing the Tax Amount, the
effect of any benefit to a Member under Section 743 of the Code, if any, will be
ignored. Tax Advances shall be distributed to the Members on a pro rata basis in
accordance with their respective Ownership Interests, but in no event shall the
distributed amount exceed the available cash of the Company, as determined in
the reasonable discretion of the Manager.
          (ii) Tax Advances shall be calculated and paid no later than one day
prior to each quarterly due date for the payment of estimated taxes under the
Code in the following manner: (i) for the first quarterly period, 25% of the Tax
Amount, (ii) for the second quarterly period, 50% of the Tax Amount, less the
prior Tax Advances for the Fiscal Year, (iii) for the third quarterly period,
75% of the Tax Amount, less the prior Tax Advances for the Fiscal year and
(iv) for the fourth quarterly period, 100% of the Tax Amount, less the prior Tax
Advances for the Fiscal Year. Following each Fiscal Year, and no later than one
day prior to the due date for the payment by individuals or corporations,
whichever is earlier, of income taxes for such Fiscal Year under the Code, the
Manager shall make a final calculation of the Tax Amount for such Fiscal Year
(the “Final Tax Amount”), and shall cause the Company to distribute a Tax
Advance, subject to the availability of cash, to the extent that the Final Tax
Amount so calculated exceeds the cumulative Tax Advances previously made by the
Company in respect of such Fiscal Year. If the Final Tax Amount is less than the
cumulative Tax Advances previously made by the Company in respect of the
relevant Fiscal Year, then the difference (the “Credit Amount”) shall be applied
against, and shall reduce, the amount of Tax Advances made to the Members for
subsequent Fiscal Years. Any Credit Amount applied against future Tax Advances
shall be treated as an amount actually distributed pursuant to this
Section 5.01(b) for purposes of the computations herein.

11



--------------------------------------------------------------------------------



 



          (iii) Any Tax Advances made to a Member pursuant to this
Section 5.01(b) shall be repaid to the Company by reducing the amount of the
next succeeding distribution or distributions which would otherwise have been
made to such Member pursuant to Section 5.01(a) or 9.03 hereof.
          SECTION 5.02. Liquidation Distribution. Distributions made upon
liquidation of the Company shall be made as provided in Section 9.03.
          SECTION 5.03. Withholding. (a) Each Member hereby authorizes the
Company to withhold from or pay on behalf of or with respect to such Member any
amount of federal, state, local or foreign taxes that the Manager determines
that the Company is required to withhold or pay with respect to any amount
distributable or allocable to such Member pursuant to this Agreement, including
any taxes required to be withheld by the Company pursuant to Sections 1441,
1442, 1445 or 1446 of the Code. Any amount paid on behalf of or with respect to
a Member shall constitute a loan by the Company to such Member, which loan shall
be repaid by such Member within fifteen (15) days after notice from the Manager
that such payment must be made unless (i) the Company withholds such payment
from a distribution which would otherwise be made to such Member or (ii) the
Manager determines, in its sole discretion, that such payment may be satisfied
out of the available funds of the Company which would, but for such payment, be
distributed to such Member. Any withheld amounts described in clauses (i) and
(ii) of the preceding sentence shall be treated as having been distributed to
such Member.
          (b) A Member shall not have the status of, and is not entitled to the
remedies available to, a creditor of the Company with regard to distributions
that such Member becomes entitled to receive pursuant to this Agreement and the
Act.
          SECTION 5.04. Limitations on Distribution. Notwithstanding any
provision to the contrary contained in this Agreement, the Company shall not
make a distribution to any Member on account of its Ownership Interests if such
distribution would violate Section 18-607 of the Act or other applicable Law.
ARTICLE VI
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS; TAX
MATTERS
          SECTION 6.01. Initial Capital Contributions. The Members have made, on
or prior to the date hereof, Capital Contributions and hold Ownership Interests
as specified opposite their respective names on Schedule I.
          SECTION 6.02. Additional Capital Contributions. Except as otherwise
provided herein, no Member shall be required or permitted to make additional
Capital Contributions to the Company without the consent of all of the Members.
          SECTION 6.03. Ownership Interests. All Ownership Interests shall have
identical rights in all respects as all other Ownership Interests except as
otherwise specified in this Agreement. Each Member hereby agrees that its
interest in the Company and its Ownership Interests shall for all purposes be
personal property. Schedule I to this Agreement may be

12



--------------------------------------------------------------------------------



 



updated from time to time to reflect changes in the information set forth
therein accomplished in accordance with this Agreement, and any such update
shall not constitute an amendment to this Agreement and shall not be subject to
Section 11.12 hereof. Ownership Interests in the Company shall constitute a
“security” within the meaning of (i) Article 8 of the Uniform Commercial Code
(including Section 8-102(a)(15) thereof) as in effect from time to time in the
State of Delaware, and (ii) the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995.
          SECTION 6.04. Members’ Capital Accounts. No Member shall have any
right to withdraw any portion of its Capital Account, except as otherwise
provided herein. No interest shall be paid to any Member with respect to its
Capital Contributions. Each Member’s initial Capital Account is set forth on
Schedule I, which initial Capital Accounts apply the principles of
Regulation Section 1.704-1(b)(2)(iv)(d) and thereafter such Capital Accounts
shall be adjusted as follows:
          (a) The Capital Account of each Member shall be increased by:
     (i) The amount of any Net Profits (and any items of income or gain),
allocated to such Member;
     (ii) The amount, if any, of any Company liabilities assumed by such Member
or taken subject to or in connection with the distribution of property to such
Member by the Company;
     (iii) The amount of any cash contributed by the Member to the Company; and
     (iv) The initial Asset Value of property contributed to the Company by such
Member.
     (b) The Capital Account of each Member shall be decreased by:
     (i) The amount of cash distributed to such Member by the Company;
     (ii) The amount of any Net Losses (and any items of deduction or loss)
allocated to such Member;
     (iii) The Asset Value of any property distributed to such Member by the
Company; and
     (iv) The amount of any liabilities of such Member assumed by the Company or
taken subject to or in connection with the contribution of property by such
Member to the Company.

13



--------------------------------------------------------------------------------



 



The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
under Section 704(b) of the Code and, to the extent not inconsistent with the
provisions of this Agreement, shall be interpreted and applied in a manner
consistent with such Regulations.
          SECTION 6.05. Allocations of Net Profits and Net Losses. Subject to
the special allocations set forth in Sections 6.06 and 6.09 below, Net Profits
and Net Losses for each Fiscal Year shall be allocated among the Members pro
rata in accordance with their respective Ownership Interests.
          SECTION 6.06. Special Allocations. (a) Minimum Gain Chargeback. Except
as otherwise provided in Section 1.704-2(f) of the Regulations, notwithstanding
any other provision of this Article VI, if there is a net decrease in
partnership minimum gain during any Fiscal Year, each Member shall be specially
allocated items of Company income and gain for the Fiscal Year (and, if
necessary, subsequent Fiscal Years) in an amount equal to such Member’s share of
the net decrease in partnership minimum gain, determined in accordance with
Regulations Section 1.704-2(g). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the
Regulations. This Section 6.06(a) is intended to comply with the minimum gain
chargeback requirement in Section 1.704-2(f) of the Regulations and shall be
interpreted consistently therewith.
          (b) Partner Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(i)(4) of the Regulations, notwithstanding any other provision of
this Article VI, if there is a net decrease in partner nonrecourse debt minimum
gain attributable to a partner nonrecourse debt during any Fiscal Year, each
Member who has a share of the partner nonrecourse debt minimum gain attributable
to such partner nonrecourse debt, determined in accordance with Section
1.704-2(i)(5) of the Regulations, shall be specifically allocated items of
Company income and gain for such Fiscal Year (and, if necessary, subsequent
Fiscal Years) in an amount equal to such Member’s share of the net decrease in
partner nonrecourse debt minimum gain attributable to such partner nonrecourse
debt, determined in accordance with Section 1.704-2(i)(4) of the Regulations.
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with
Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Regulations. This
Section 6.06(b) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(i)(4) of the Regulations and shall be interpreted
consistently therewith.
          (c) Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in
Section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6) of the Regulations, items of Company income and gain
shall be specially allocated to each such Member in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 6.06(c) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article VI have been tentatively made as
if this Section 6.06(c) were not in the Agreement.

14



--------------------------------------------------------------------------------



 



          (d) Gross Income Allocation. In the event any Member has a deficit
Capital Account at the end of any Fiscal Year which is in excess of the sum of
(i) the amount such Member is obligated to restore pursuant to any provision of
this Agreement, and (ii) the amount such Member is deemed to be obligated to
restore pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations, each such Member shall be specially allocated
items of Company income and gain in the amount of such excess as quickly as
possible; provided that an allocation pursuant to this Section 6.06(d) shall be
made only if and to the extent that such Member would have an Adjusted Capital
Account Deficit in excess of such sum after all other allocations provided for
in this Article VI have been made as if Section 6.06(c) and this Section 6.06(d)
were not in the Agreement.
          (e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year
shall be allocated to the Members pro rata in accordance with their respective
Ownership Interests.
          (f) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for
any Fiscal Year shall be specially allocated to the Member who bears the
economic risk of loss, or to the Members in the proportions in which they bear
the economic risk of loss, with respect to the partner nonrecourse debt to which
such Partner Nonrecourse Deductions are attributable in accordance with
Regulation Section 1.704-2(i).
          (g) Section 754 Adjustments. To the extent that an adjustment to the
adjusted tax basis of any Company asset under Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as the result of a distribution to a
Member in complete liquidation of the Membership Interest of such Member, the
amount of such adjustment to Capital Accounts shall be treated as an item of
gain (if the adjustment increases the adjusted tax basis of the asset) or loss
(if the adjustment decreases the adjusted tax basis of the asset), and such gain
or loss shall be specially allocated to the Members in accordance with their
Percentage Interests if Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or
to the Member to whom such distribution was made if Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.
          SECTION 6.07. Tax Allocations. (a) In accordance with Code Section
704(c) and the Regulations thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its initial Asset Value (computed in accordance with the
definition of Asset Value).
          (b) In the event the Asset Value of any Company asset is adjusted
pursuant to subparagraph (ii) of the definition of Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Asset Value in the same manner as under Code
Section 704(c) and the Regulations thereunder.
          (c) Any elections or other decisions relating to allocations under
this Section 6.07 shall be made by the Tax Matters Member in any manner that
reasonably reflects the purpose and intention of this Agreement. Allocations
pursuant to this Section 6.07 are solely for

15



--------------------------------------------------------------------------------



 



purposes of federal, state, and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account, share of Net
Profit, Net Loss or distributions pursuant to any provision of this Agreement.
          SECTION 6.08. Tax Decisions. CAM shall be the initial “tax matters
partner” within the meaning of Section 6231(a)(7) of the Code (the “Tax Matters
Member”). The Company shall file as a partnership for federal, state and local
income tax purposes, except where otherwise required by Law. All elections
required or permitted to be made by the Company, and all other tax decisions and
determinations relating to federal, state or local tax matters of the Company,
shall be made by the Tax Matters Member, in consultation with the Company’s
attorneys and/or accountants. Tax audits, controversies and litigations shall be
conducted under the direction of the Tax Matters Member. The Tax Matters Member
shall keep the other Members reasonably informed as to any tax actions,
examinations or proceedings relating to the Company and shall submit to the
other Members, for their review and comment, any settlement or compromise offer
with respect to any disputed item of income, gain, loss, deduction or credit of
the Company. As soon as reasonably practicable after the end of each Fiscal
Year, the Company shall send to each Member a copy of IRS Schedule K-1, and any
comparable statements required by applicable state or local income tax Law, with
respect to such Fiscal Year. The Company also shall provide the Members with
such other information as may be reasonably requested for purposes of allowing
the Members to prepare and file their own tax returns.
          SECTION 6.09. Curative Allocations. The allocations set forth in
Section 6.06 (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations. It is the intent of the Members that, to the
maximum extent possible, all Regulatory Allocations shall be offset either with
other Regulatory Allocations or with special allocations of other items of
Company income, gain, loss or deduction pursuant to this Section 6.09.
Accordingly, notwithstanding any other provision of this Article VI (other than
the Regulatory Allocations), the Manager shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner the
Manager determines appropriate so that, after such offsetting allocations are
made, each Member’s Capital Account balance is, to the extent possible, equal to
the Capital Account balance such Member would have had if the Regulatory
Allocations were not part of this Agreement and all Company items were allocated
pursuant to this Article VI without regard to the Regulatory Allocations. In
exercising its discretion under this Section 6.09, the Manager shall take into
account future Regulatory Allocations under Section 6.06 that, although not yet
made, are likely to offset other Regulatory Allocations previously made under
Section 6.06.
ARTICLE VII
BOOKS AND RECORDS; REPORTS
          SECTION 7.01. Books and Records. At all times during the continuance
of the Company, the Company shall prepare and maintain separate books of account
for the Company that shall show a true and accurate record of all costs and
expenses incurred, all charges made, all credits made and received and all
income derived in connection with the operation of the Company business in
accordance with GAAP. Such books of account shall at all times be

16



--------------------------------------------------------------------------------



 



maintained at the principal place of business of the Company and shall, solely
to the extent required under applicable Law, be open to inspection and
examination at reasonable times by each Member and its duly authorized
representatives. Without limiting the foregoing, the Company shall keep at its
principal office the following:
          (a) a current list of the full name and the last known street address
of each Member;
          (b) a copy of the Certificate of Formation and this Agreement and all
amendments thereto;
          (c) copies of the Company’s federal, state and local income tax
returns and reports, if any, for the three most recent years;
          (d) copies of any financial statements, if any, of the Company for the
six most recent Fiscal Years; and
          (e) such other documents with respect to the Company’s business as may
reasonably be required from time to time by the Manager.
ARTICLE VIII
CERTIFICATES; OWNERSHIP INTERESTS; RESTRICTIONS ON TRANSFER
          SECTION 8.01. Certificates. Ownership Interest in the Company shall be
represented by a certificate or certificates, setting forth upon the face
thereof that the Company is a limited liability company formed under the laws of
the State of Delaware, the name of the Member to which it is issued and
Ownership Interests which such certificate represents. Such certificates shall
be entered in the books of the Company as they are issued, and shall be signed
by the Chairman, Chief Executive Officer or General Counsel of the Company. Upon
any Transfer permitted under this Agreement, the transferring Member shall
surrender to the Company the certificates representing the Ownership Interests
transferred for cancellation and the Company shall issue to the transferee
certificates representing the Ownership Interests transferred and shall issue to
the transferring Member certificates representing the remaining Ownership
Interests held by such transferring Member after taking into account such
Transfer and represented by such cancelled certificates. Each certificate issued
by the Company representing Ownership Interests shall contain the language in
the last sentence of Section 6.03.
          SECTION 8.02. Legend. The Company shall affix to each certificate
issued by the Company on or after the date hereof evidencing Ownership Interests
issued to Members a legend in substantially the following form:
“THE OWNERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OF 1933 OR AN

17



--------------------------------------------------------------------------------



 



EXEMPTION THEREFROM AND, IN EACH CASE, IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS.
THE OWNERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN A THIRD AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT DATED AS OF FEBRUARY ___, 2009, AS IT MAY BE AMENDED
FROM TIME TO TIME, AND A STOCKHOLDERS’ AGREEMENT, AS IT MAY BE AMENDED FROM TIME
TO TIME, A COPY OF EACH OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES
OF THE COMPANY. NO REGISTRATION OF TRANSFER OF OWNERSHIP INTERESTS WILL BE MADE
ON THE BOOKS OF THE COMPANY UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN
COMPLIED WITH.”
          SECTION 8.03. Lost or Destroyed Certificates. The Company may issue a
new certificate for Ownership Interests in place of any certificate or
certificates theretofore issued by it, alleged to have been lost or destroyed,
upon the making of an affidavit of that fact, and providing an indemnity in form
and substance reasonably satisfactory to the Manager, by the Person claiming the
certificate to be lost or destroyed.
          SECTION 8.04. Reserved.
          SECTION 8.05. Incentive Plans. At any time CAM issues a share of
Class A Common Stock pursuant to an Incentive Plan (whether pursuant to the
exercise of a stock option or the grant of a restricted share award or
otherwise), the following shall occur, notwithstanding anything to the contrary
contained herein: (i) CAM shall be deemed to have transferred such share of
Class A Common Stock to the Company as a capital contribution; (ii) the value of
the capital contribution shall be equal to the fair market value of shares of
Class A Common Stock contributed; (iii) the Class A Common Stock shall be deemed
transferred to the appropriate employee pursuant to the Incentive Plan; and
(iv) the net proceeds of any such issuance of stock shall remain with the
Company.
          SECTION 8.06. Reserved.
          SECTION 8.07. Registered Members. The Company shall be entitled to
recognize the exclusive right of a Person registered on its records as the
holder of the Ownership Interests for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Ownership
Interests on the part of any other Person, whether or not it shall have express
or other notice thereof, except as otherwise provided by the Act.

18



--------------------------------------------------------------------------------



 



          SECTION 8.08. Restrictions on Transfer. Any Transfer of Beneficial
Ownership of any Ownership Interest by CFP or any CFP Permitted Transferee shall
be subject to Sections 8.09 and 8.10.
          SECTION 8.09. Permitted Transfers. Notwithstanding anything in this
Agreement to the contrary, each of CFP and any CFP Permitted Transferee may
Transfer record or Beneficial Ownership of some or all of the Ownership
Interests Beneficially Owned by it (and any rights it may have under this
Agreement):
          (a) to a CFP Permitted Transferee;
          (b) to CAM in exchange for Class A Common Stock in accordance with the
Second Amended and Restated Certificate of Incorporation; or
     (c) in the case of a CFP Permitted Transferee that is a trustee or other
fiduciary, pursuant to applicable Law or the terms of the trust agreement
governing the applicable trust;
provided, however, that the Manager is reasonably satisfied that the Transfer
will not cause the Company to qualify as a “publicly traded partnership,” as
that term is defined in Section 7704 of the Code; and, provided, further, that
neither CFP nor any CFP Permitted Transferee shall be prohibited from
Transferring some or all of the Ownership Interests held by it (and any rights
it may have under this Agreement) in connection with any merger or consolidation
of CAM or the Company, or any transaction having the same effect, that is
approved in accordance with the By-Laws.
          SECTION 8.10. Transfers to Persons other than CFP Permitted
Transferees. In the event that Beneficial Ownership of Ownership Interests is
Transferred to any Person that is not a CFP Permitted Transferee (other than to
CAM in exchange for Class A Common Stock in accordance with the Second Amended
and Restated Certificate of Incorporation), until such time, if any, that such
Ownership Interests become Beneficially Owned by a CFP Permitted Transferee,
(a) the record holder of such Transferred Ownership Interests shall cease to
exercise any rights or powers of a Member (other than as a third party
beneficiary with respect to Section 8.04) and (b) such Transferred Ownership
Interests shall not be deemed held by the record holder thereof (and such
Ownership Interests shall not be taken into account) for purposes of determining
the number of votes to which such holder is entitled pursuant to the Second
Amended and Restated Certificate of Incorporation or By-laws; provided that such
record holder shall continue to be entitled to share in all profits and losses
(including Net Profits and Net Losses), to receive such distribution or
distributions, and to receive such allocation of income, gain, loss, deduction
or credit or similar item to which the record holder of such Ownership Interests
was entitled prior to such Transfer; provided, further, that nothing in this
Section 8.10 shall be deemed to limit any rights that such record holder of
Ownership Interests may have under the Second Amended and Restated Certificate
of Incorporation (other than Section 3(a) of the Second Amended and Restated
Certificate of Incorporation) or By-laws.

19



--------------------------------------------------------------------------------



 



ARTICLE IX
DISSOLUTION, LIQUIDATION AND TERMINATION
          SECTION 9.01. No Dissolution. The Company shall not be dissolved by
the admission of additional Members in accordance with the terms of this
Agreement.
          SECTION 9.02. Events Causing Dissolution. The Company shall be
dissolved and its affairs shall be wound up upon the occurrence of any of the
following events (each, a “Dissolution Event”):
     (a) the written consent of all Members;
     (b) the entry of a decree of judicial dissolution under Section 18-802 of
the Act;
     (c) any event which makes it unlawful for the business of the Company to be
carried on by the Members;
     (d) any other event not inconsistent with any provision hereof causing a
dissolution of a limited liability company under the Act; or
     (e) the Bankruptcy of any Member; provided, however, that upon any such
event, the Company shall be deemed dissolved, but such dissolution shall not
cause the termination of the Company, it being understood and agreed that, upon
any such dissolution, the remaining Members may elect to continue to carry on
the Company business pursuant to, and subject to, all of the terms and
provisions of this Agreement.
          SECTION 9.03. Distribution upon Dissolution. Upon dissolution, the
Company shall continue until the winding up of the affairs of the Company is
completed. Upon the dissolution of the Company, the Manager, or any other Person
designated by the Manager (the “Liquidation Agent”), shall take full account of
the assets and liabilities of the Company and shall, unless the Members agree
otherwise, liquidate the assets of the Company as promptly as is consistent with
obtaining the fair value thereof. The proceeds of any liquidation shall be
applied and distributed in the following order:
     (a) First, to the payment of debts and liabilities of the Company
(including payment of all indebtedness to Members and/or their Affiliates, to
the extent permitted by Law), including the expenses of liquidation;
     (b) Second, to the establishment of any reserve which the Liquidation Agent
shall deem reasonably necessary for any contingent or unforeseen liabilities or
obligations of the Company (“Contingencies”). Such reserve may be paid over by
the Liquidation Agent to any attorney-at-law, or acceptable party, as escrow
agent, to be held for disbursement in payment of any Contingencies and, at the
expiration of such period as shall be deemed advisable by the Liquidation Agent
for distribution of the balance in the manner hereinafter provided in this
Section 9.03; and

20



--------------------------------------------------------------------------------



 



     (c) The balance, if any, to the holders of Ownership Interests, pro rata,
in accordance with their positive Capital Account balances (as determined after
giving effect to all allocations set forth in Article VI).
          SECTION 9.04. Time for Liquidation. A reasonable amount of time shall
be allowed for the orderly liquidation of the assets of the Company and the
discharge of liabilities to creditors so as to enable the Liquidation Agent to
minimize the losses attendant upon such liquidation.
          SECTION 9.05. Termination. The Company shall terminate when all of the
assets of the Company, after payment of or due provision for all debts,
liabilities and obligations of the Company, shall have been distributed to the
holders of Ownership Interests in the manner provided for in this Article IX,
and the Certificate of Formation shall have been cancelled in the manner
required by the Act.
          SECTION 9.06. Claims of the Members. The Members shall look solely to
the Company’s assets for the return of their Capital Contributions, and if the
assets of the Company remaining after payment of or due provision for all debts,
liabilities and obligations of the Company are insufficient to return such
Capital Contributions, the Members shall have no recourse against the Company or
any other Member or any other Person. No Member with a negative balance in such
Member’s Capital Account shall have any obligation to the Company or to the
other Members or to any creditor or other Person to restore such negative
balance upon dissolution or termination of the Company or otherwise.
ARTICLE X
LIABILITY AND INDEMNIFICATION
          SECTION 10.01. Liability of Members. Except as otherwise provided
under the Act, the debts, obligations and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Company and neither any Member nor the Manager shall be
obligated or liable for any such debt, obligation or liability of the Company.
Except as otherwise provided by the laws of the State of Delaware, the debts,
obligations and liabilities of any Member, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liability of such Member
and neither any other Member, the Manager (in its capacity as such) nor the
Company shall be obligated or liable for any such debt, obligation or liability
of such Member.
          SECTION 10.02. Indemnification by the Company. (a) The Company shall
indemnify, defend and hold harmless any Member, the Manager or other Person (and
any of their respective officers, directors, managers, employees and agents),
who was or is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Company) by reason of the fact that he, she or it is or was a Member, the
Manager, or an officer, director, manager, employee or agent of the Company, the
Manager or any Member, or is or was serving at the request of the Company as a
director, officer, manager, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, from and against

21



--------------------------------------------------------------------------------



 



expenses (including attorneys’ fees and expenses), judgments, fines and amounts
paid in settlement actually and reasonably incurred by such Person in connection
with such claim, action, suit or proceeding if such Person acted in good faith
and in a manner such Person reasonably believed to be in, or not opposed to, the
best interests of the Company, and, with respect to any criminal sanction or
proceeding, had no reasonable cause to believe that his, her or its conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Person did not act in good
faith and in a manner which he, she or it reasonably believed to be in, or not
opposed to, the best interests of the Company, and, with respect to any criminal
action or proceeding, had reasonable cause to believe that his, her or its
conduct was unlawful.
          (b) Expenses incurred in defending a civil or criminal action, suit or
proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding upon receipt of an undertaking by or on behalf
of any Member, the Manager, or any officer, director, manager, employee or agent
of the Company, the Manager or any Member to repay such amount if it shall be
ultimately determined by a court of competent jurisdiction from which no further
appeal may be taken or the time for appeal has lapsed that such Person is not
entitled to be indemnified by the Company pursuant to the terms and conditions
of this Section 10.02.
          (c) The Company shall maintain insurance on behalf of any Person who
is or was a Member, the Manager, or an officer, director, employee or agent of
the Company, the Manager or any Member, or is or was serving at the request of
the Company as an officer, director, manager, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise against any
liability asserted against and incurred by such Person in any such capacity, or
arising out of such Person’s status as such, whether or not the Company would
have the power to indemnify such Person against such liability under this
Section 10.02.
          (d) The indemnification and advancement of expenses provided by, or
granted pursuant to, this Section 10.02 shall continue as to a Person who has
ceased to be a Member, the Manager, or any officer, director, manager, employee
or agent of the Company, the Manager or any Member, and shall inure to the
benefit of the heirs, executors, administrators and other legal successors of
such Person.
          (e) The indemnification provided by this Section 10.02 shall not be
deemed exclusive of any other rights to indemnification to which those seeking
indemnification may be entitled under any agreement, determination of Members or
otherwise.
          (f) Any indemnification hereunder shall be satisfied only out of the
assets of the Company (including insurance and any agreements pursuant to which
the Company and indemnified Persons are entitled to indemnification), and the
Members shall not, in such capacity, be subject to personal liability by reason
of these indemnification provisions.
          (g) No Person shall be denied indemnification in whole or in part
under this Section 10.02 because such Person had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.

22



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
          SECTION 11.01. Severability. If any term or other provision of this
Agreement is held to be invalid, illegal or incapable of being enforced by any
rule of Law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions is not affected in any manner
materially adverse to any party. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
          SECTION 11.02. Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be specification notice given in
accordance with this Section 11.02:
          (a) If to the Company, to:
Calamos Holdings LLC
2020 Calamos Court
Naperville, Illinois 60563
Attention: General Counsel
Fax: (630) 245-7511
          (b) If to John P. Calamos, Sr., to:
John P. Calamos
2020 Calamos Court
Naperville, Illinois 60563
Fax: (630) 245-7511
          (c) If to CFP, to:
Calamos Family Partners, Inc.
2020 Calamos Court
Naperville, Illinois 60563
Attention: John P. Calamos, Sr.
Fax: (630) 245-7511
          (d) If to CAM, to:

23



--------------------------------------------------------------------------------



 



Calamos Asset Management, Inc.
2020 Calamos Court
Naperville, Illinois 60563
Attention: General Counsel
Fax: (630) 245-7511
          SECTION 11.03. Cumulative Remedies. The rights and remedies provided
by this Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive its right to use any or all other remedies.
Said rights and remedies are given in addition to any other rights the parties
may have by Law.
          SECTION 11.04. Binding Effect. This Agreement shall be binding upon
and inure to the benefit of all of the parties and, to the extent permitted by
this Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.
          SECTION 11.05. Interpretation. Throughout this Agreement, nouns,
pronouns and verbs shall be construed as masculine, feminine, neuter, singular
or plural, whichever shall be applicable. Unless otherwise specified, all
references herein to “Articles,” “Sections” and paragraphs shall refer to
corresponding provisions of this Agreement.
          SECTION 11.06. Counterparts. This Agreement may be executed and
delivered (including by facsimile transmission) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Copies of executed
counterparts transmitted by telecopy or other electronic transmission service
shall be considered original executed counterparts for purposes of this
Section 11.06.
          SECTION 11.07. Further Assurances. Each party shall perform all other
acts and execute and deliver all other documents as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.
          SECTION 11.08. Entire Agreement. This Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto.
          SECTION 11.09. Governing Law; Submission to Jurisdiction; WAIVER OF
JURY TRIAL. (a) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware.
          (b) Any claim, action, suit or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be heard and determined
in any Delaware State or federal court sitting in the State of Delaware, and
each of the parties hereto hereby consents to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom in any such claim,
action, suit or proceeding) and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any such claim, action, suit or proceeding in any such court or that
any such claim, action, suit or proceeding which is brought in any such court
has been brought in an inconvenient forum.

24



--------------------------------------------------------------------------------



 



          (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.
          SECTION 11.10. Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the parties hereto
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy at Law or in equity.
          SECTION 11.11. Expenses. Except as otherwise specified in this
Agreement, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses.
          SECTION 11.12. Amendments and Waivers. (a) Any provision of this
Agreement may be amended or waived if, and only if, such amendment or waiver is
in writing and signed, in the case of an amendment, by the all of the Members,
or in the case of a waiver, by the party or parties against whom the waiver is
to be effective; provided however, that Schedule I to this Agreement shall be
deemed amended from time to time to reflect the admission of a new Member, the
withdrawal or resignation of a Member and the adjustment of the Ownership
Interests resulting from any Transfer or other disposition of Ownership
Interests, in each case that is made in accordance with the provisions hereof.
          (b) No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.
          SECTION 11.13. No Third Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
permitted assigns and successors and except as provided in Section 8.10 nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity, any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. Without limiting the foregoing,
any obligation of the Members to make Capital Contributions to the Company under
this Agreement is an agreement only between the Members and no other person or
entity, including the Company, shall have any rights to enforce such
obligations.
          SECTION 11.14. Headings. The headings and subheadings in this
Agreement are included for convenience and identification only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
this Agreement or any provision hereof.

25



--------------------------------------------------------------------------------



 



          SECTION 11.15. Construction. Each party hereto acknowledges and agrees
it has had the opportunity to draft, review and edit the language of this
Agreement and that no presumption for or against any party arising out of
drafting all or any part of this Agreement will be applied in any dispute
relating to, in connection with or involving this Agreement. Accordingly, the
parties hereby waive the benefit of any rule of Law or any legal decision which
would require that in cases of uncertainty, the language of a contract should be
interpreted most strongly against the party who drafted such language.

26



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have entered into this
Agreement or have caused this Agreement to be duly executed by their respective
authorized officers, in each case as of the date first above stated.

            CALAMOS FAMILY PARTNERS, INC.
      By:           Name:           Title:                       John P.
Calamos, Sr.              CALAMOS ASSET MANAGEMENT, INC.
      By:           Name:           Title:        

27



--------------------------------------------------------------------------------



 



SCHEDULE I
MEMBERS; OWNERSHIP INTERESTS; CAPITAL ACCOUNTS

                                            Member   Ownership Interests  
Capital Account
Calamos Asset Management, Inc.
    %     $    
Calamos Family Partners, Inc.
    %     $    
John P. Calamos, Sr.
    %     $    

